Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a 371 of PCT/JP2018/009170, filed on 03/09/2018.
Claims 13-14, 17-27 and 28-32 are currently pending in this patent application.
In response to a previous Office action, a Final Rejection Office action (mailed on 05/21/202021), Applicants filed a response, an Affidavit/Declaration under 37 CFR 1.132, and an amendment on 08/10/2021, amending claim 17, canceling claim 16, and adding new claims 29-31 is acknowledged. However, there was missing claims 26-28, and the examiner had an interview informing the applicants representative to fix the claims numbering, which followed by a Supplemental response.
The Examiner is also acknowledging the filing of a Supplemental Response with claims amendments on 10/22/2021, amending claim 17, and adding new claims 28-32 is acknowledged.
Claims 21-27 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/10/2021 has been entered. 

Claims 13-14, 17-20 and 28-32 are present for examination.


New-Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/10/2021 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is considered by the examiner. The signed copy of IDS is enclosed herewith.


New-Claim Rejections - 35 USC § 112(a) (new matter)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

	Claim 28 is rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection. 
sodium dodycle, sodium tetradecane-1-sulfonate, sodium tridecane-1-sulfonate, and sodium dodecane-1- sulfate”.
There is no indication in the specification of the recitation “sodium dodycle” and “sodium dodecane-1- sulfate” as recited in the new claim 28, within the scope of the invention as conceived by Applicants at the time the application was filed.  Accordingly, Applicants are required to cancel the new matter in response to this Office Action. 


Withdrawn-Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The previous rejection of Claim 19 under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 


Withdrawn-Claim Rejections – AIA  35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable

(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

The previous objection of Claims 13-14, 16-19 and 20 under 35 U.S.C. 103(a) before the effective filing date as being unpatentable over Miyamoto et al.  (Aromatic polyester decomposition enzyme and method for decomposing aromatic polyester using said enzyme.  WO 2015/025861, publication 02/26/2015, see IDS) in view of Arai et al. (Analytical element for analysis of an analyte. US 4,786,595, issued on 11/22/1988) and Delplancke et al. (Aqueous, gel laundry detergent composition. US 6506716 B1, issued on 01/14/2003), is withdrawn in view of Applicant’s amendment to the claims, filing of an Affidavit/Declaration under 37 CFR 1.132 and persuasive arguments. 

New-Maintained-Claim Rejections – AIA  35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready

(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

Claims 13-14, 17-20 and 28-32 are rejected under 35 U.S.C. 103(a) before the effective filing date as being unpatentable over Miyamoto et al.  (Aromatic polyester decomposition enzyme and method for decomposing aromatic polyester using said enzyme.  WO 2015/025861, publication 02/26/2015, see IDS) in view of Shintani et al. (Decomposition treatment liquid for biodegradable resin and disposal treatment and method using the same. JP 2006/124677 A, publication 05/18/2006, see, IDS), Arai et al. (Analytical element for analysis of an analyte. US 4,786,595, issued on 11/22/1988) and Delplancke et al. (Aqueous, gel laundry detergent composition. US 6506716 B1, issued on 01/14/2003).
The Broadest Reasonable Interpretation (BRI) of claim 13, which is drawn to a method for improving polyethylene terephthalate degrading enzyme (PETase) activity comprising adding a surfactant selected from the group consisting of alkyl sulfate, alkane sulfonate, and polyoxyethylene alkyl phenyl ether, when a polyethylene terephthalate degrading enzyme (PETase) is allowed to act on polyethylene terephthalate (PET) so as to degrade the polyethylene terephthalate (PET).
Regarding claim 13-14, 17-20 and 28-32, Myamoto et al. teach an aromatic polyester resin such as polyethylene terephthalate (PET), which is in fact polyethylene glycol terephthalate 
RESULT 1
BBV08569
ID   BBV08569 standard; protein; 290 AA.
XX
AC   BBV08569;
XX
DT   23-APR-2015  (first entry)
XX
DE   Ideonella sp. strain No.201-F6 ORF2645 protein, SEQ ID 2.
XX
KW   ORF2645 protein; degradation; enzyme production; polyester.
XX
OS   Ideonella sp.; Strain No.201-F6 strain.
XX
FH   Key             Location/Qualifiers
FT   Peptide         1..27
FT                   /label= Singal_peptide
FT   Protein         28..290
FT                   /note= "Mature ORF2645 protein"
XX
CC PN   WO2015025861-A1.
XX
CC PD   26-FEB-2015.
XX
CC PF   20-AUG-2014; 2014WO-JP071701.
XX
PR   21-AUG-2013; 2013JP-00171745.
XX
CC PA   (UKEI ) UNIV KEIO.
XX
CC PI   Miyamoto Kenji,  Yoshida Shosuke,  Oda Kohei,  Kimura Yoshiharu;
CC PI   Hiraga Kazumi;
XX
DR   WPI; 2015-144669/19.
DR   N-PSDB; BBV08568.
XX
CC PT   New enzyme useful for degrading aromatic polyester, preferably 
CC PT   polyethylene terephthalate (PET), has aromatic polyester degradation 
CC PT   activity or monohydroxyethyl terephthalate (MHET) hydrolytic activity.
XX
CC PS   Claim 1; SEQ ID NO 2; 52pp; Japanese.
XX
CC   The present invention relates to a novel aromatic-polyester degradation 
CC   enzyme for degrading aromatic polyester. The invention also provides: (1)
CC   a DNA encoding enzyme; (2) an expression vector comprising the DNA; (3) 
CC   host cell transformed with the expression vector; (4) a method for 
CC   producing the enzyme having aromatic polyester degradation activity or 
CC   enzyme having monohydroxy ethyl terephthalate (MHET) hydrolytic activity;
CC   and (5) a method for degrading the aromatic polyester. The aromatic 
CC   polyester is a polyethylene terephthalate (PET). The enzyme enables 
CC   recycling of PET products, e.g., PET bottle, has improved dyeability, and
CC   is prepared cost-effectively, and environmentally-friendly. The present 
CC   sequence is an Ideonella sp. strain No.201-F6 ORF2645 protein, used in 
CC   the invention for degrading aromatic-polyester.
XX
SQ   Sequence 290 AA;

  Query Match             100.0%;  Score 1498;  DB 22;  Length 290;
  Best Local Similarity   100.0%;  
  Matches  290;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MNFPRASRLMQAAVLGGLMAVSAAATAQTNPYARGPNPTAASLEASAGPFTVRSFTVSRP 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MNFPRASRLMQAAVLGGLMAVSAAATAQTNPYARGPNPTAASLEASAGPFTVRSFTVSRP 60

Qy         61 SGYGAGTVYYPTNAGGTVGAIA IVPGYTARQSSIKWWGPRLASHGFVVITIDTNSTLDQP 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SGYGAGTVYYPTNAGGTVGAIA IVPGYTARQSSIKWWGPRLASHGFVVITIDTNSTLDQP 120

Qy        121 SSRSSQQMAALRQVASLNGTSSSPIYGKVDTARMGVMGWSMGGGGSLISAANNPSLKAAA 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 SSRSSQQMAALRQVASLNGTSSSPIYGKVDTARMGVMGWSMGGGGSLISAANNPSLKAAA 180

Qy        181 PQAPWDSSTNFSSVTVPTLIFACENDSIAPVNSSALPIYDSMSRNAKQFLEINGGSHSCA 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 PQAPWDSSTNFSSVTVPTLIFACENDSIAPVNSSALPIYDSMSRNAKQFLEINGGSHSCA 240

Qy        241 NSGNSNQALIGKKGVAWMKRFMDNDTRYSTFACENPNSTRVSDFRTANCS 290
              ||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 NSGNSNQALIGKKGVAWMKRFMDNDTRYSTFACENPNSTRVSDFRTANCS 290

Miyamoto et al. do not teach improving activity of PEP degrading enzyme activity by surfactant (for claim 13), using the surfactant alkyl sulfate, alkane sulfonate or polyoxyethylene alkyl phenyl ether (for claims 13 and 16), using the surfactant alkyl sulfate having alkyl containing 5 to 30 carbon atoms (for claim 17), using the surfactant polyoxyethylene octyl phenyl ether or polyoxyethylene nonyl phenyl ether (for claim 18) and the surfactant concentration in the range of 0.01 to 0.05 w/v%  (for claim 32). 
However, Shintani et al. teach decomposition treatment liquid composition for biodegradable resin and disposal treatment, wherein the decomposition treatment liquid for the biodegradable resin contains an enzyme and/or a microorganism having a biodegradable resin hydrolytic activity, and a microbial growth agent, and the biodegradable resin, wherein the enzyme is a hydrolase or an oxidoreductase, wherein the microbial growth agent is selected from the group consisting of a medium component of a microorganism, a food additive, a food sugar, a food processing waste, and a chemical fertilizer, wherein the biodegradable treatment solution further comprising a water retaining agent, surfactant, wherein the resin decomposition treatment solution contains surfactant at a range of 0.0005% to 10% by weight (see, abstract, para 41 and claims 1-w/v% (for claim 32), but indeed teach using surfactant in the range of 0.0005% to 10% by weight, which is nothing but an optimization process, and well known in the art, and a skilled artisan would easily arrive the claimed invention for using surfactant concentration in the range of 0.01 to 0.05 w/v%. It is well established that merely selecting proportions and ranges and modifying the process conditions such as temperature, reaction time and concentration is not a patentable modification absent a showing of criticality (In re Aller, 220 F.2d, 454, 105 U.S.P.Q 233 C.C.P.A, 1995 and In re Becket, 33 U.S.P.Q 33, C.C.P.A, 1937 and In re Russell, 439 F. 2d 1228, 169 U.S.P.Q. 426, C.C.P.A 1971).
Shintani et al. do not teach improving activity of PEP degrading enzyme activity by surfactant (for claim 13), using the surfactant alkyl sulfate, alkane sulfonate or polyoxyethylene alkyl phenyl ether (for claims 13 and 16), using the surfactant alkyl sulfate having alkyl containing 5 to 30 carbon atoms (for claim 17), using the surfactant polyoxyethylene octyl phenyl ether or polyoxyethylene nonyl phenyl ether (for claim 18) and the PETase is added thereto (for claim 19).
However, Arai et al. teach an analytical element for quantitative analysis of analyte including glucose, cholesterol, or triglyceride or enzymes including amylase or oxidoreductase contained in a body fluid or the like, which has at least one reagent layer comprising a color forming reactive reagent, which forms a color in the presence of an analyte  and a binder, characterized in that a portion or whole of the binder is a polycarboxylic acid carrying a nonionic surface active agent including surfactant attached through ester linkage to at least a portion of the carboxyl groups contained therein, wherein the nonionic surface active agent including surfactant is polyoxyethylene alkyl phenyl ether, a compound having the formula (III) in which R is a octyl, nonyl, and decyl; wherein the nonionic surface active agents are polyoxyethylene nonyl phenyl ether or polyoxyethylene octyl phenyl ether (see, abstract, Col 7, line 51-53, 62-68, Table 4, Example 3 and claims 1-8). 
Arai et al. do not teach improving activity of PEP degrading enzyme activity by surfactant (for claim 13), using the surfactant alkyl sulfate having alkyl component containing 5 to 30 carbon atoms (for claim 17), and the PETase is added thereto (for claim 19).
However, Delplancke et al. teach a stable, aqueous heavy duty gel laundry detergent compositions comprising anionic surfactants, fatty acids, and specially selected agents to provide exceptional cleaning benefits. The anionic surfactant component comprises alkyl sulfates and alkyl ethoxylated sulfates, wherein gel laundry detergent composition comprising by weight of the composition a) from 15% to 40% of an anionic surfactant component wherein anionic surfactant component comprises, by weight of the composition; (i) from about 5% to about 25% of alkyl polyethoxylate sulfates wherein the alkyl group contains from about 10 to about 22 carbon atoms and the polyethoxylate chain contains from about 0.5 to about 15 ethylene oxide moieties; and (ii) from about 5% to about 20% of fatty acids; b) a detersive amine; c) from 0% to 4.7% by weight of the composition of total organic solvent; and wherein said composition has a viscosity of from about 100 cp to about 4,000 cp at 20 s−1 shear rate (see, abstract, claim 1). Delplancke et al. do not teach the surfactant is added to the PET non-simultaneously and the PETase is added thereto (for claim 19) or improving PETase activity (for claim 13). However, adding a component of a composition simultaneously or non-simultaneously with another component is a matter of optimization because optimization is a matter of routine experimentation in the absence of unexpected results to obtain better results in terms of PET hydrolysis by using PET hydrolase or  It is well established that merely selecting proportions and ranges and modifying the process conditions such as temperature, reaction time, sequence of addition of components of a composition and concentration is not a patentable modification absent a showing of criticality (In re Aller, 220 F.2d, 454, 105 U.S.P.Q 233 C.C.P.A, 1995 and In re Becket, 33 U.S.P.Q 33, C.C.P.A, 1937 and In re Russell, 439 F. 2d 1228, 169 U.S.P.Q. 426, C.C.P.A 1971). Although, the above references do not teach that surfactant improves the activity of PETase enzyme. However, a skilled artisan expected to test whether surfactant improves the activity of PETase enzyme, which is within the skill of a skilled artisan, and under the provision of obvious to try provision of KSR.
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Miyamoto et al. Shintani et al. Arai et al. and Delplancke et al. to use  a particular concentration of surfactant as taught by Shintani et al.; using a nonionic surface active agent including surfactant attached through ester linkage to at least a portion of the carboxyl groups contained therein, wherein the nonionic surface active agent including surfactant polyoxyethylene alkyl phenyl ether, including polyoxyethylene nonyl phenyl ether or polyoxyethylene octyl phenyl ether as taught by Arai et al. and using anionic surfactant component comprises alkyl sulfates and alkyl ethoxylated sulfates, including alkyl polyethoxylate sulfates wherein the alkyl group contains from about 10 to about 22 carbon atoms as taught by Delplancke et al. and modify Miyamoto et al. in view of the teachings of Shintani et al. Arai et al. and Delplancke et al. to enhance degradation of PET using the PET hydrolase or PETase with surfactant alkyl sulfate or polyoxyethylene alkyl phenyl ether to arrive the claimed invention. 

One of ordinarily skilled artisan would have had a reasonable expectation of success because Miyamoto et al. successfully degrade aromatic polyester resin such as polyethylene terephthalate (PET) by using PET hydrolase or PETase enzyme.  
Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of claimed invention.

Conclusion
Status of the claims:
Claims 13-14, 17-20 and 28-32 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F, from 9:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Office Rm. REM 5A49 and Mailbox-REM3C70
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656